COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
 
                                        NO.
2-06-068-CR
NO. 2-06-069-CR
NO. 2-06-070-CR
 
 
JOSEPH DANIEL NELSON                                                      APPELLANT
 
                                                   V.
 
THE STATE OF TEXAS                                                                STATE
 
                                              ------------
 
           FROM
THE 396TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------




Appellant Joseph Daniel
Nelson entered an open plea of guilty to three counts of aggravated robbery
with a deadly weapon, and the trial court sentenced him to life
imprisonment.  In one point, Appellant
contends that the trial court erred by considering the presentence
investigation report (the PSI) because it contained hearsay and therefore
violated Appellant=s rights
under the Confrontation Clause of the Sixth Amendment to the United States
Constitution.  Appellant admits that he
did not object to the PSI at trial.  To
preserve a complaint about the denial of the rights of confrontation and
cross-examination, Appellant is required to show that he objected to such Sixth
Amendment violations.[2]  We reject Appellant=s request to treat the alleged error as fundamental error,[3]
overrule his sole point, and affirm the trial court=s judgments.
PER CURIAM
PANEL F:    DAUPHINOT, HOLMAN,
and GARDNER, JJ.
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:  October 12, 2006




[1]See Tex.
R. App. P. 47.4.


[2]See Mendez v. State, 138 S.W.3d 334, 342 (Tex. Crim.
App. 2004); see also Wright v. State, 28 S.W.3d 526, 536 (Tex.
Crim. App. 2000), cert. denied, 531 U.S. 1128 (2001); Jordan
v. State, No. 02-05-450-CR, 2006 WL 2773788, at *1 (Tex. App.CFort Worth Sept. 28, 2006, no pet.
h.) (mem. op.) (not designated for publication); Courson v. State, 160
S.W.3d 125, 129 (Tex. App.CFort Worth 2005, no pet.).


[3]See Wright, 28 S.W.3d at 536; Jordan,
2006 WL 2773788, at *1.